Citation Nr: 1034496	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for 
hemorrhoids.

2.  Whether new and material evidence was received in order to 
reopen a claim for service connection for residuals of frostbite 
of the hands.

3.  Entitlement to service connection for residuals of frostbite 
of the hands.

4.  Whether new and material evidence was received in order to 
reopen a claim for service connection for depression.

5.  Entitlement to service connection for depression, including 
as secondary to hemorrhoids.

6.   Entitlement to service connection for a cardiac disorder.

7.  Entitlement to service connection for rheumatic arthritis.

8.  Entitlement to service connection for a gastrointestinal 
disorder.
9.  Entitlement to service connection for degenerative joint 
disease (DJD) of the hands.

10.  Entitlement to service connection for DJD of the spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968.  This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a February 2007 rating decision that 
was issued by the Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a January 2010 hearing that was held at the RO.  

In a May 2010 "Statement in Support of Claim," the Veteran 
raised the issues of entitlement to an increased rating for a 
left thumb disability, service connection for a right hand 
disability secondary to the left thumb disability, and 
entitlement to a total disability rating by reason of individual 
unemployability.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.

The issues of entitlement to an increased rating for hemorrhoids, 
the newly-reopened claims for service connection for frostbite of 
the hands and depression, service connection for a cardiac 
disorder, service connection for rheumatoid arthritis, service 
connection for a gastrointestinal disorder, and service 
connection of DJD of the hands and cervical spine are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims to reopen service connection for 
residuals frostbite of the hands and depression were denied in an 
August 2004 rating decision.  The Veteran was notified of this 
decision and his appellate rights, but he did not appeal.

2.  Evidence received since the August 2004 rating decision is 
new and material and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
residuals of frostbite of the hands.

3.  Evidence received since the Augst 2004 rating decision is new 
and material and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
depression.


CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision that declined to reopen 
the Veteran's claims for service connection for residuals of 
frostbite of his hands and depression is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009). 
 
2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of frostbite to the 
hands.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009). 

3.  New and material evidence has been received to reopen the 
claim for service connection for depression.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Considering the favorable outcome detailed below with respect to 
the reopening of his claims, any error in VA's fulfillment of its 
duties to notify and assist is moot at this time.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 
Vet. App. 1 (2006).

II. New and Material Evidence

The Veteran's claims for service connection for residuals of 
frostbite of the hands and depression were previously denied.  
The Board has a legal duty to address the "new and material 
evidence" requirement set forth in 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  The Board is statutorily 
bound not to consider the merits of the case unless new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  
See also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In a November 2002 rating decision the RO denied service 
connection for depression and residuals of frostbite to the hands 
because the Veteran's service treatment records did not show that 
he had either a cold injury or depression during his service.  
The evidence considered at that time included the Veteran's 
service treatment records.  Although he was notified of his 
appellate rights and filed a notice of disagreement the Veteran 
did not timely perfect an appeal from this decision.  It then 
became final.  

Thereafter, the Veteran sought to reopen his claims for service 
connection for depression and residuals of frostbite injuries to 
his hands.  In an August 2004 rating decision the RO declined to 
reopen these claims because it determined that the new evidence 
which was submitted after November 2002, consisting primarily of 
VA treatment records, was not new and material.  The Veteran was 
advised of his appellate rights.  He did not perfect an appeal 
from this decision either, and it also became final.  

The Board must first ascertain in this case whether new and 
material evidence was received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the evidence of record prior to the most recent 
final decision denying these claims, the August 2004 rating 
decision, included the Veteran's service treatment records, 
private treatment records for the periods from November 1974 to 
February 1979 and February 2003 to January 2004, and VA treatment 
records for the period from September 2002 to May 2004, and a 
February 2003 notice of disagreement with the November 2002 
rating decision.

In his February 2003 notice of disagreement the Veteran contended 
that he was treated for depression and frostbite while he was in 
service.  He claimed that he was discharged from the service with 
a general discharge due to his mental disorder.  However his DD-
214, which was of record, showed that he was given an honorable 
discharge as an early separation for an overseas returnee and 
given a reenlistment code of RE-1, fully qualified for 
reenlistment.  

At that time, the Veteran's VA and private treatment records did 
not show current treatment for depression.  VA treatment records 
did show that the Veteran reported to his treating medical 
providers that he was status post frostbite with residual 
numbness of the hands since 1968.  This evidence was not 
considered new and material and the Veteran's claim was not 
reopened.  

Evidence received after the August 2004 rating decision consisted 
of more recent VA and private treatment records, handwritten 
notes that were submitted by the Veteran, a VA psychiatric 
examination, and the Veteran's testimony at the January 2010 
hearing.  

VA treatment records received since August 2004 continue to show 
the Veteran's report of numbness in his hands since 1968 which 
was a residual of frostbite.  They also show that the Veteran was 
variously diagnosed with a mood disorder due to chronic pain and 
depression.  An October 2007 VA psychiatric examination diagnosed 
depression secondary to arm and hand pain.  

At his January 2010 hearing, the Veteran testified that he spent 
long periods in the cold during his service in Europe.  His hands 
at times got so cold that they would not open.  He felt tingling 
on the tips of his fingers at these times although he did not 
notice any discoloration.  He did not seek any treatment for cold 
injuries to his hands because he was in the field and did not 
have access to the dispensary or the medic.  He slept outside in 
a hole during field exercises.  He had one pair of gloves.  When 
his hands froze, he would try to warm them but did not do much 
else.  He did not remember when he started to have problems with 
his hands after service.  

The Veteran also testified that he was being treated for 
depression which he attributed to his hemorrhoids and chronic 
pain.

The above evidence is new because it was not of record at the 
time of the most recent final denial of the Veteran's claims.  It 
is material because, together with other evidence of record, it 
raises a reasonable possibility of substantiating the Veteran's 
claims for service connection for residuals of cold injuries to 
his hands and for depression.  

Accordingly, the claims are reopened.  However, as explained in 
the remand section below, additional development is required 
before a merits decision may be made.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for residuals of frostbite of his 
hands is considered reopened.

New and material evidence having been received, in order the 
Veteran's claim for service connection for depression is 
considered reopened.  


REMAND

The Veteran's claims for an increased rating for hemorrhoids and 
for service connection for residuals of frostbite of the hands, 
depression, a cardiac disorder, rheumatic arthritis, a 
gastrointestinal disorder, and degenerative joint disease of the 
cervical spine and hands requires additional evidentiary 
development prior to adjudication by the Board.

With respect to the Veteran's claim for an increased rating for 
his hemorrhoids, the Veteran's last VA examination for this 
disorder was in January 2007, more than 3 years ago.  At his 
January 2010 hearing, the Veteran testified that his hemorrhoids 
had worsened since that time.  Under these circumstances, the 
Board finds that a new examination is warranted in order to 
determine the current severity of the Veteran's hemorrhoids.  See 
VAOGCPREC 11-95 (where a claimant asserts to the Board that there 
has been a further increase in the severity of his disability 
subsequent to the RO decision, the duty to assist may require 
that the Board remand the issue for additional evidentiary 
development, including a new examination).  

With respect to the Veteran's claim for service connection for a 
cardiac disorder, the Veteran's VA and private treatment records 
reference treatment for arrhythmias and "sick sinus syndrome."  
The Veteran's service treatment records indicate that the Veteran 
complained of chest pains, sometimes accompanied by left sided 
numbness, during his service on multiple occasions.  These 
complaints were sometimes occompanied by vague abdominal 
complaints.  The cause for these symptoms was not ascertained 
although one treatment note indicated that the cause was most 
likely psychological.  A February 1967 treatment note indicated 
that the Veteran reported that he had some type of heart trouble 
since prior to service.  Given that the Veteran did report some 
symptoms in service that could be related to a cardiac condition, 
and he is currently diagnosed with heart disorders including 
arrhythmia, the Board finds that the low standard for entitlement 
to a VA examination set forth in McClendon v. Nicholson, 20Vet. 
App. 79, 86 (2006), was met.  

The Board also finds that the low threshold of McLendon has been 
met for the claim for service connection for residuals of 
frostbite to the hands.  Recent outpatient records reflect 
diagnoses of "status post frostbite with residual numbness since 
1968," while he was still on active duty, as well as carpal 
tunnel syndrome of the hands.  An August 2004 VA neurology 
consult report also references Raynaud's phenomenon.  
Furthermore, cold weather injury is capable of lay observation 
and the Veteran is competent to report such a symptom.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  While the Veteran is not 
competent to provide a medical diagnosis as to what, if any, 
disability he may have had during service, he is competent to 
describe the symptoms he experienced, which he has done.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting 
that a layperson "is competent to provide information regarding 
visible, or otherwise observable, symptoms of disability").  
Accordingly, this claim must be remanded in order to obtain a 
medical examination and nexus opinion.  McLendon, supra.

Similarly, with respect to the Veteran's claim for service 
connection for a gastrointestinal disorder, the Veteran's service 
treatment records show that he was seen on various occasions for 
complaints of stomach upset, nausea, abdominal pain, and similar 
symptoms.  The Veteran also reported that he had stomach problems 
of some sort prior to his service on the "Report of Medical 
Examination" that he prepared in conjunction with his enlistment 
examination although no stomach abnormalities were noted upon 
examination.  Again, while at least one undated record noted that 
these problems seemed to be psychological in origin, there was no 
definitive diagnosis.  Post-service VA treatment records indicate 
that the Veteran continued to complain of abdominal symptoms.  In 
the past he was diagnosed with gastroesophogeal reflux disease 
(GERD) by a private physician but more recently he was diagnosed 
with dyspepsia secondary to taking non-steroidal anti-
inflammatories.  The Board finds that in this case the low 
standard set forth for entitlement to a VA examination that was 
set forth in McClendon has been met and that the Veteran should 
be afforded a VA examination to determine whether he currently 
has any gastrointestinal disorder that is related to his service.  

With respect to the Veteran's claim for service connection for 
rheumatoid arthritis, the current treatment records are unclear 
as to whether the Veteran is actually diagnosed with this 
disorder.  Various VA treatment records indicate that a rheumatic 
factor test was positive and that a rheumatologic process was 
suspected but there was no actual diagnosis of rheumatoid 
arthritis shown.  However, there are also various references to 
the Veteran having been referred outside VA for treatment from a 
rheumatologist and that the Veteran was being followed by this 
rheumatologist.  It does not appear that these treatment records 
are in the claims file.  These records are relevant to the 
Veteran's claim insofar as they may show whether the Veteran in 
fact has rheumatoid arthritis and may contain information as to 
the etiology of this disorder if it has, in fact, been diagnosed.  
Therefore, the duty to assist requires that VA make some attempt 
to obtain these records.  38 C.F.R. § 3.159(c)(1).  The record 
does not reflect that this was done.  The Board also notes that 
the practice of rheumatology includes the diagnosis and treatment 
of forms of arthritis other than rheumatic arthritis and 
therefore may contain information relevant to the Veteran's 
claims for service connection for DJD of his hands and cervical 
spine.  
With respect to the Veteran's claim for service connection for 
depression, both the Veteran's treating providers and the VA 
examiner who performed the October 2007 VA psychiatric 
examination attributed the Veteran's depression to his chronic 
pain including his pain in his hands and arms.  However, insofar 
as the Veteran's claims for service connection for rheumatic 
arthritis and DJD of the hands and cervical spine are being 
remanded herein, his claim for service connection for depression 
cannot be resolved prior to such time as a decision is rendered 
on those claims.  Rather, the success of the Veteran's claim for 
service connection for depression hinges upon whether he receives 
service connection for the disorders that cause his chronic pain.  
Therefore, the Veteran's claim for service connection for 
depression is inextricably intertwined with his claims for 
service connection for rheumatic arthritis and DJD of the hands 
and the cervical spine.   See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issues are 'inextricably intertwined' when they 
are so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered).   

Accordingly, these claims are is REMANDED for the following 
action:

1. The Veteran should be contacted and asked 
to identify the rheumatologist who assessed 
him for a rheumatic process and provided 
treatment to him thereafter.  The Veteran 
should be asked to provide a release enabling 
VA to obtain his treatment records from this 
provider.  Thereafter, these treatment 
records should be obtained.  If they cannot 
be obtained, then this fact, as well as the 
efforts that were made to obtain these 
records, should be clearly documented in the 
claims file.  The Veteran should also be 
notified of VA's inability to obtain these 
records in accordance with standard 
procedure.

2.  If the records received from the 
rheumatologist indicate that the Veteran has 
rheumatic arthritis or any other arthritic 
process that the rheumatologist indicated may 
be associated with a disease or injury that 
occurred during the Veteran's military 
service, then an examination should be 
scheduled to determine the nature and 
etiology of any such disorder.  If an 
examination is deemed necessary by the facts 
and circumstances, then the examiner should 
opine as to whether it is at least as likely 
as not (at least 50 percent likely) that the 
Veteran's arthritic condition is related to a 
disease or injury that occurred during his 
service.  The specific disease or injury that 
led to the disorder should be identified and 
its nature and the extent of its relationship 
to any currently diagnosed disorder should be 
clearly explained with a full and clear 
rationale provided in the report of 
examination.  

3.  The Veteran should be scheduled for a VA 
examination to ascertain the current severity 
of his hemorrhoids.  All symptoms of the 
Veteran's hemorrhoids should be reported in 
detail.  The examiner should specifically 
address the rating criteria that are set 
forth in 38 C.F.R. § 4.114 diagnostic code 
7336.  

4.  The Veteran should be afforded a VA heart 
examination to determine the nature and 
etiology of any currently diagnosed cardiac 
disorder.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that any currently diagnosed cardiac disorder 
is related to a disease or injury that 
occurred during the Veteran's service, 
including the episodes of chest pain that the 
Veteran reported during service.  The 
examiner should full set forth a full and 
complete rationale for his or her conclusion 
in the report of examination.

5.  The Veteran should be afforded a VA 
gastrointestinal examination to determine the 
nature and etiology of any diagnosed 
gastrointestinal disorder.  The examiner 
should explain whether any currently 
diagnosed gastrointestinal disorder is the 
result of, or was caused or aggravated by, 
the stomach problems that the Veteran had in 
service, or whether these in-service stomach 
complaints marked the onset of such disorder.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that any currently 
diagnosed gastrointestinal disorder was 
incurred in service or is due to a disease or 
injury that was incurred in service.  The 
examiner should set forth a full and complete 
rationale for his or her conclusion in the 
report of examination.

6.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated. The Veteran's claim for 
service connection for depression should be 
readjudicated after the Veteran's claims for 
service connection for DJD and rheumatic 
arthritis.

If the determinations remain unfavorable to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC) and given an opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SONNET BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


